Citation Nr: 0739653	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-41 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO denied the veteran's claim for 
service connection for PTSD.  In March 2005, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.  In February 2006, the 
RO issued  a supplemental SOC (SSOC)) reflecting the 
continued denial of the claim.

Pursuant to the veteran's request, a hearing before a 
Decision Review Officer at the RO was scheduled for February 
23, 2006.  However, a February 17, 2006 statement in support 
of claim (VA Form 21-4138) reflects that the veteran had 
telephoned his representative and requested that the hearing 
be cancelled.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD, there is 
no objective evidence verifying that he engaged in combat 
with the enemy, and there are no service records or other 
supporting evidence corroborating the occurrence of any 
alleged in-service stressful experience; the record also 
presents no basis for further RO development in this regard.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  Clearly, this letter meets 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

While the RO has not informed the veteran as to how 
disability ratings and effective dates are assigned, 
consistent with Dingess/Hartman, on these facts, the RO's 
omission is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claim for service 
connection for PTSD, no disability rating or effective date 
is, or is being, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, and outpatient treatment records from the VA 
Medical Center (VAMC) in Altoona, Pennsylvania.  Also of 
record and considered in connection with the claim on appeal 
are various written statements provided by the veteran and by 
his representative, on his behalf.

The Board also notes that the record reflects that the 
veteran receives benefits from the Social Security 
Administration (SSA), and that records pertaining to those 
benefits have not been obtained.  However, as noted below, 
this matter turns on the question of whether there is 
credible evidence to establish the occurrence of a claimed 
in-service stressor-a matter upon which post-service SSA 
administrative or medical records would have no bearing.  
Hence, such records are not necessary for resolution of the 
claim on appeal.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

Regarding the first requirement of 38 C.F.R. § 3.304(f), the 
claims file includes, inter alia, a December 2005 VA 
treatment record which includes a diagnosis of PTSD related 
to a claimed in-service stressor, as well as the report of a 
November 2005 private mental status examination by E.M.L., 
M.D., also reflecting a diagnosis of PTSD.e These diagnoses 
of PTSD notwithstanding, the Board finds that this claim must 
fail because another essential criterion for establishing 
service connection for PTSD-credible evidence that a claimed 
in-service stressor actually occurred-has not been met. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

In this appeal, the has maintained that his reported stressor 
is related to an alleged combat experience in Vietnam on 
January 30, 1967.  In an August 2004 PTSD questionnaire, he 
described his in-service stressful experience as "being 
volunteered" for armed duty with a squad from the Ninth 
Infantry, which provided a perimeter for his unit's unloading 
of supplies and equipment when his unit set up camp in the 
Mekong Delta, west of Dong Tam.  He has indicated that, the  
following morning, while looking for a soldier who had not 
returned from a night reconnaissance patrol, the veteran 
witnessed the accidental death of a U.S. soldier, who tried 
to disarm a young Vietnamese boy who had run into a clearing 
with a gun, and the subsequent killings of the boy and his 
mother by three U.S. soldiers with whom he was patrolling.  
The veteran has noted that these killings in the clearing 
were not reported; he was told that it never happened and 
that he was never to speak of it.

Despite the veteran's reports of combat participation, the 
veteran's service personnel records and DD 214 reflect that 
he served in Vietnam from October 1966 to October 1967 as an 
assistant cargo clerk and data processing program specialist 
with both the 561st and 567th Transportation Companies, and 
that he received the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal with 
device 60 and two overseas bars.  None of these medals 
reflect that the veteran engaged in combat with the enemy, 
and the veteran's service personnel records include no 
indication of a change in assignment or in his military 
occupational specialty (MOS),.

There also is other objective indication that the veteran saw 
any combat during service-there is no indication of a wound, 
or any award of a Combat Action ribbon or other medal or 
award indicative of combat.  In other words, combat has not 
been established by objective, competent, and factual 
evidence of record.  See VAOPGCPREC 12-99 at p. 4.  Hence, 
the Board is unable to accept the occurrence of the claimed 
incident on the basis of his assertions alone; rather, there 
must be service or other evidence verifying the occurrence of 
the claimed stressor.

In this case, however, there is no evidence to independently 
verify the occurrence of the claimed stressor.  As indicated 
above, the veteran himself has asserted that his only claimed 
stressor-the accidental death of a U.S. soldier and the 
killing of two Vietnamese civilians by soldiers on perimeter 
patrol with a Ninth Infantry squad on January 30, 1967-were 
never reported.  While an anecdotal incident of this type 
would be likely be impossible to independently verify-even 
in a case, such as this one, in which the veteran has 
provided a specific date-here, the veteran's clear 
acknowledgment that the incident was unreported renders any 
specific attempt to independently verify the claimed stressor 
unnecessary.  See Cohen, 10 Vet. App. at 134.  The Board also 
points out that the veteran has not alleged any other in-
service stressor, and has not offered any evidence, other 
than his own unsupported assertions, to verify the occurrence 
of any claimed combat action or in-service stressor.  

In short, the is no credible evidence to corroborate either 
the veteran's claimed participation in combat, or the 
occurrence of a specific stressor.  Accordingly, while the 
veteran has been diagnosed with PTSD by VA and private 
practitioners, such diagnosis is based on an account of an 
unverified stressor reported by the veteran.  See Moreau, 9 
Vet. App. at 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the veteran's claim.

As there is no credible evidence that any claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that, accordingly, the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, on these 
facts, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App.  49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


